DETAILED ACTION
This Office Action is in response to Application 16/622,031 filed on December 12, 2019.
Claims 1 - 42 are being considered on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
One information disclosure statement (IDS) was submitted with Application 16/622,031. The IDS submitted on December 12, 2019 was filed on the mailing date of the Application 16/622,031 on December 12, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on December 12, 2019 have been received.

Priority
 Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.


Drawings
The drawings submitted on May 06, 2019 are accepted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 - 14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre‐AIA ), second paragraph, as
being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre‐AIA  35 U.S.C. 112, the applicant) regards as the invention.

For example, in the fourth limitation of claim 1, the first recitation of the limitation element “the root canal” has an insufficient antecedent basis. It is advised that applicant amend claim 1 to resolve the insufficient antecedent basis issue. For examination purposes, the first recitation of the limitation element “the root canal” as be shall construed as the limitation element “a root canal.” Claims 2 – 14 are rejected  under 35 U.S.C. 112(b) due to dependency. 


Claims 15 - 28  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre‐AIA ), second paragraph, as
being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre‐AIA  35 U.S.C. 112, the applicant) regards as the invention.


Claims 29 -42  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre‐AIA ), second paragraph, as
being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre‐AIA  35 U.S.C. 112, the applicant) regards as the invention.

For example, in the fourth limitation of claim 29, the first recitation of the limitation element “the root canal” has an insufficient antecedent basis. It is advised that applicant amend claim 1 to resolve the insufficient antecedent basis issue. For examination purposes, the first recitation of the limitation element “the root canal” as be shall construed as the limitation element “a root canal.” Claims 30 – 42 are rejected under 35 U.S.C. 112(b) due to dependency. 





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1- 7, 14 – 21, 27 – 35, & 41-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 7, 15 – 17, 22, and 27 -28 of copending Application No. 16/644,636 (reference application), in view of Yang (US Pub. 2017/0203009).

Regarding instant claim 1, claim 1 of reference application teach the claim limitations of instant claim, as shown in the following table, except for the claim limitations of the reference application underlined: 

INSTANT APPLICATION
REFERENCE APPLICATION
1. A computer implemented method for creating customized root canal obturation cores, comprising: 
1. A computer implemented method for creating customized regenerative scaffolds, comprising: 
receiving a 3D image data set representing one or more teeth; 
receiving a 3D image data set representing one or more teeth; 
displaying, on a user interface, an image of a tooth of the one or more teeth; 
displaying, on a user interface, an image of a tooth of the one or more teeth; 
receiving at least one user input; 
receiving at least one user input; 
and constructing a 3D output data set from the 3D image data set based on the at least one user input, wherein the 3D output data set is (a) a 3D root canal data set representing the root canal or (b) a 3D obturation core data set representing a 
regenerative scaffold data set regenerative scaffold for the root canal; and 

converting the constructed 3D output data set to control data that can be used by a computer controlled manufacturing system to manufacture the customized regenerative scaffold.


The Yang reference discloses the use of a regenerative scaffold to fill the root canal space in lieu of the traditional method of filling the root canal space with an oburation core (Yang: paras [0005] & [0008]). 
It would have been obvious to use of the oburation core of the patent publication for filling the root canal space taught Yang, instead of the regenerative scaffold as taught by the reference application for the reason suggested by Yang to treat mature teeth, where the use of regenerative scaffold  to help regenerate healthy vital pulp tissue may not be a very attractive treatment and the traditional method of use of an oburation core may be a more promising treatment, at least for mature teeth (Yang: para [0008]).  

Regarding instant claims 2- 7, 14 – 21, 27 – 35, & 41-42, they are not patentably distinct from and are virtually identical (except for the use of a regenerative scaffold ) to claims 1- 7, 15 – 17, 22, and 27 -28 of the reference application because the reference application discloses the method/product/system of creating customized regenerative scaffolds performed by method/product/system with specific structures and claims 2- 7, 14 – 21, 27 – 35, & 41-42 of the instant application. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -2, 15 ‐ 16, & 29 ‐ 30 are rejected as being unpatentable over Levin (US Pub. 2016/0045282) in view of Guggenmos (US Pub. 2015/0289955). 

Regarding claim 1, Levin teaches:  
 	A computer implemented method for creating customized root canal obturation cores (Abstract), comprising: 
receiving a 3D image data set representing one or more teeth (Fig 3, step 50, para [0034]-[0036]; Fig 10a-c); 
displaying, on a user interface, an image of a tooth of the one or more teeth (Fig 11, para [0051]);
receiving at least one user input (Fig 11, paras [0051] & [0052]); and 
constructing a 3D output data set from the 3D image data set based on the at least one user input  (Fig 3, step 50, para [0050]: CAD model & para [0052]), wherein 
the 3D output data set is (a) a 3D root canal data set representing the root canal (Fig 7a-c, module 12, para [0050]; see also paras [0039] & [0051]) or 
(b) a 3D obturation core data set representing a customized root canal obturation core for the root canal (Fig 7a-c, module 58, para [0050]; see also paras [0039] & [0051]); and 
converting the constructed 3D output data set to control data that can be used by a computer controlled manufacturing system to manufacture the customized root canal obturation core (para [0050]: instructions; see also para [0052]),
 
Levin teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image1.png
    761
    784
    media_image1.png
    Greyscale


[0034] Method 44 can also include a three-dimensional image generation step 50. At step 50, a three-dimensional image that includes, at least in part, canal 12 is generated. In some embodiments, the three-dimensional image is a high-resolution three-dimensional image, for example, an image having a resolution in the range of about 75-90 μm voxel size. In some embodiments, the three-dimensional image has a resolution outside of the range of about 75-90 μm voxel size.
[0035] In some embodiments at image generation step 50, one or more three-dimensional images are generated.


    PNG
    media_image2.png
    780
    790
    media_image2.png
    Greyscale

[0036] In some embodiments, the three-dimensional image is a tomographic image. In some embodiments, the three-dimensional image is generated by computed tomography (CT), for example, using X-ray CT such as a cone-beam CT (CBCT); magnetic resonance imaging (MRI); ultrasound, radiography, optical imaging , or any other suitable three-dimensional imaging technology. The three dimensional image may have various fields of view (FOV). For example, as shown in FIGS. 9A-9C, the generated three-dimensional image may have a limited FOV as illustrated by the box in FIG. 9A, a medium FOV as illustrated by the box in FIG. 9B, or a large FOV as illustrated by the box in FIG. 9C.FIGS. 10A-10D illustrates exemplary generated three-dimensional images showing a view of there constructed surface in FIG. 10A, a reconstructed sagittal view in FIG. 10B, a reconstructed coronal view in FIG. 10C, and an axial view in FIG. 10D according to an embodiment. The generated three-dimensional image can show a single tooth, a quadrant of teeth, a sextant of teeth, or the entire dentition and surrounding structures in three dimensions in some embodiments.



    PNG
    media_image3.png
    625
    898
    media_image3.png
    Greyscale


[0051] FIGS. 11-15 illustrate screen shots of exemplary imaging software running on the computational device for generating a three-dimensional CAD model of canal 12 or body 59 of core58. Particularly, FIG. 11 illustrates a step of uploading the generated three-dimensional image to the computational device. Using the software, a user can identify, for example, by outlining, a region of interest of tooth 10, for example, canal 12, on a graphical user interface on a display of the computational device as illustrated in FIG. 12. Then in some embodiments, the software generates a three-dimensional CAD model of canal 12. For example, FIG. 13 illustrates an exemplary screen shot for adjusting the automatic segmentation tool for performing the segmentation iterations with appropriate landmarks applied to generate a three-dimensional CAD model of canal 12 (or core 58). In some embodiments, the software simply and quickly automatically segments root canal 12 and highlights the lateral or accessory canals.

[0052] In some embodiments, this CAD model generation sub step includes measuring the length and width of canal 12. In some embodiments, the length of canal 12 is measured from physiological apex 16 to access opening 56. In other embodiments, the length of canal 12 is measured from physiological apex 16 to orifice 64 of the canal 12. FIG. 14 illustrates an exemplary screen shot of the graphical user interface for measuring the length and width of canal 12. In some embodiments, the width and length of canal 12 is determined in a slice-by-slice format, for example, by using voxel count and volume. The
software then generates a three-dimensional CAD model of canal 12 or body 59 of core 58. FIG. 15 illustrates an exemplary three-dimensional CAD model of body 59 of core 58. From the three dimensional CAD model, the computational device can generate the file(s) for driving the computer controlled manufacturing system, for example, number files, to make core 58


    PNG
    media_image4.png
    418
    643
    media_image4.png
    Greyscale


[0050] In some embodiments, the computer controlled manufacturing system manufactures core 58 using the three dimensional image obtained at step 50. For example, the three dimensional image generated at step 50 can be uploaded to the computational device using computer imaging software and stored in memory on the computational device. The computational device can generate a three-dimensional CAD model of canal 12 or of body 59 of core 58 by using the uploaded three-dimensional image. In some embodiments, the three-dimensional CAD model is made by decomposing root canal 12 into cross-sectional layer representations. In some embodiments, the computational device uses the three-dimensional CAD model to generate instructions, for example, numerical files, that drive the computer controlled system to manufacture body 59 of core 58, and then the computational device transmits the instructions to the computer controlled manufacturing system. In some embodiments, the computational device is separate from the computer controlled system. In some embodiments, the computational device is integral with the computer controlled system.

but, Levin does not explicitly disclose: 
converting the constructed 3D output data set to control data that can be used by a computer controlled manufacturing system to manufacture the customized root canal obturation core.  

However, Guggenmos teaches: 
converting the constructed 3D output data set to control data that can be used by a computer controlled manufacturing system to manufacture the customized root canal obturation core (paras [0034] - [0035]). 

Guggenmos teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0034] FIG. 1 shows a dentist's practice 10 and a dental lab 20. The dentist's practice 10 comprises a dental scanning device 11 for capturing the shape of a patient's teeth or a model of the patient's teeth. Further the dentist's practice 10 comprises a CNC device 12 for cutting a dental restoration from a blank. The scanning device 11 generally allows for optically capturing a three-dimensional shape of an object and for converting the captured shape in computer processible scan data. A dental scanning device as it may be used with the present invention is available under the designation Lava™Chairside Oral Scanner C.O.S. from the company 3M Deutschland GmbH, Germany, or an alternative device as available under the designation 3M™ True Definition Scanner, from 3M Company, USA .Further the CNC device is generally adapted for machining a three-dimensional object automatically by computer-controlled 11 and the CNC device 12 each are connected to a telecommunication interface for data communication with an external data source. Further the scanning device 11 and the CNC device 12 are preferably not adapted for direct data communication with each other. The scanning device 11 and the CNC device 12 may on the one hand be connected to one network (for example the internet) but on the other hand nevertheless not be suitable for direct data communication with one another. For example the scanning device 11 may be adapted for providing the scan data in a data format that is incompatible with a data format suitable for the CNC device 12. And further the CNC device 12 may be adapted for operating based on a data format that is incompatible with the data format provided by scanning device 11. Accordingly the scanning device 11 and the CNC device 12 may not need to be directly compatible with one another with regard to the data format used the respective device. This allows the method of the invention to be performed at a dentist's practice independent from the actual scanning device and CNC device available at dentist's practice. 
[0035] The dental lab 20 comprises a Computer Aided Design (CAD) device 21 and a data conversion unit 22. The CAD device is adapted for designing a dental restoration based on scan data (eventually appropriately converted into CAD data) captured by the dentist's practice. Further the conversion unit is adapted to convert a design obtained from the CAD device in machine control data. Although in the example the CAD device 21 and the data conversion unit 22 are illustrated as two separate units the skilled person will recognize the data conversion unit may be integrated in the CAD device. Thus a single device can be used for design and data conversion to provide machine control data. FIG. 2 illustrates the operation of the method of the invention and a system 100 of the invention in more detail. A central 30 is located at a second location B remote from the first location A at which the dentist's practice is located. Further the dental lab 20 is located at a third location C remote from the first location A and remote from the second location B.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have modified Levin to incorporate the teachings of Guggenmos wherein
converting the constructed 3D output data set to control data that can be used by a computer controlled manufacturing system to manufacture the customized root canal obturation core. The one of ordinary skill in the art would have been motivated to do so to ensure that the constructed 3D output data is in a data format compatible with the particular computer controlled manufacturing system designated to manufacture the customized root canal obturation core, thereby expanding access of the claimed invention to a wider range of computer controlled manufacturing systems produced by various manufacturers (Guggenmos: paras [0034]-[0035]).

Regarding claim 2, modified Levin teaches all the limitations of claim 1. 
Modified Levin further teaches, and Levin and Guggenmos also teach further comprising:
transmitting the control data to the computer controlled manufacturing system configured to manufacture the customized root canal obturation core using the control data (Levin: para [0050]; Guggenmos: paras [0034]-[0035]).

Regarding claims 15 ‐ 16, modified Levin teaches the computer implemented method for creating customized root canal obturation cores. Therefore, modified Levin teaches the system. 




Claims 3 – 5, 17 ‐ 19, & 31 - 33  are rejected as being unpatentable over Levin (US Pub. 2016/0045282) in view of Guggenmos (US Pub. 2015/0289955), in further view of Van Lierde (US Pat. 9,138,299).

Regarding claim 3, modified Levin teaches all the limitations of claim 1.
	Modified Levin further teaches, wherein: 
the at least one user input comprises an indication of at least one of a physiologic apex and an orifice of the root canal of the tooth as displayed in the image (Levin: Fig 14, para [0052]), and 
the constructed 3D output data set is bounded by the at least one of the physiologic apex and the orifice of the root canal of the tooth as indicated by the at least one user input (Levin: Fig 14, para [0052]), 

Levin teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image5.png
    742
    947
    media_image5.png
    Greyscale

	but, Levin does not explicitly disclose wherein:
the constructed 3D output data set is bounded by the at least one of the physiologic apex and the orifice of the root canal of the tooth as indicated by the at least one user input


However, Van Lierde teaches wherein: 
the constructed 3D output data set is bounded by the at least one of the physiologic apex and the orifice of the root canal of the tooth as indicated by the at least one user input (Fig 3, modules 17, 19, and 4, col 5, ln 36 – col 6, ln 13).

Van Lierde teaches specifically (red boxes and underlines are added by Examiner for emphasis):


    PNG
    media_image6.png
    531
    910
    media_image6.png
    Greyscale


Using a different approach, the root canal orifices are given as an input to the system (17). This
approach requires interaction with the end-user, which can be facilitated by the system (17) by means
of a graphical user interface (18) that allows the user to indicate the relevant points (4) on the 3D
computer model (16) directly. Alternatively the input may be given numerically by entering into the
system (17) the coordinates of the entrance points e.g. via a keyboard (19).

In a second, optional step, information about the 3D curvature of the root canals (3) is extracted
from the computer model (16) of the tooth (1). Hereto the midline (20) of every root canal (3) may be
determined (semi-) automatically by the system (17). As in the previous step the calculation of these
3D midlines (20) may also be automated to various degrees. According to a simple implementation a
3D curve (22) is fitted through a number of points (23) along the root canal (3), whereby these points
(23) have been given as input by the user into the system (17). More advanced implementations may
use slices (6) as described previously to determine successive center points of gravity (14) for the
contours (6) along the root(s) canals (3) and fit a curve. Other implementations are possible. With a 3D
curve (22) associated with every root canal (3), 3D curvatures are yielded by applying the appropriate
mathematical formulae.

In a third step, the system (17) determines the shape of the access cavity (31) to the pulp
chamber (2) based on at least the locations of the entrances (4) to the root canals (3). According to
one embodiment, a plane (24) is fitted through the occlusal surface (11) of the tooth (1). Next, the
entrance points (4) to the root canals (3) are projected into that plane (24) according to a direction
perpendicular to said plane (24). Around every projected entrance point (25) in the plane (24), a circle
(26) is defined with a predefined diameter e.g. 100 .mu.m. The circles (26) are then connected in the
plane (24) with straight lines (27) in such a manner that all circles are engulfed by the resulting
boundary (28), minimizing the enclosed surface area (29). In case of only one root canal (3) the
boundary (28) will consist in a single circle. The boundary (28) is then extruded along the apicocoronal
(longitudinal) axis (5) of the tooth (1) and the intersection (29) of the resulting 3D volume (30)
with the 3D model (16) of the tooth (1) is calculated. The shape of the intersecting part (29) between
the occlusal surface (11) and the pulp chamber (22) defines the shape of the (in this case parallel
walled) access cavity (31).
It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have further modified Levin to incorporate the teachings of Van Lierde wherein the constructed 3D output data set is bounded by the at least one of the physiologic apex and the orifice of the root canal of the tooth as indicated by the at least one user input. The one of ordinary skill in the art would have been motivated to do so enable a user to precisely inspect the dimensions of the access cavity bounded by the physiologic apex and the orifice, by means of 3D output data, without the need for physical exploration of the patient’s root canal during the treatment, thereby saving considerable chair time. (Van Lierde: col 3, ln 43 – ln53).

Regarding claim 4, modified Levin teaches all the limitations of claim 1.

the at least one user input comprises an indication of a type of treatment plan (col 6, ln 56 – col 7, ln 35; claim 11).
According to another embodiment of the present invention, the system (17) uses additional
information about the desired prosthetic reconstruction (42) to determine the shape and size of the
access cavity (31). As an example the prosthetic restoration (42) of the tooth (1) subsequent to the
endodontic treatment can be a dental crown (43). Certain requirements exist for preparing the tooth
stump (44) onto which the crown (43) will be cemented. These requirements may not always be
compatible with the recommended guidelines for preparing the access cavity (31) to the root canals (3)
based on information of the root canals (3) alone. A compromise may be necessary to guarantee the
best possible access to the root canals (3) and to allow for the crown (43) to be adequately secured
onto the tooth stump (44) subsequent to the endodontic treatment.

Given a desired insertion direction (45) of the crown (43) onto the tooth stump (44), the latter must
be prepared in such a manner that there are no undercuts (46) when cementing the crown (43) on top
of the tooth stump (44). In addition, the preparation marginal edge (47) of the tooth stump (44) must
have a certain profile allowing the smooth transition (i.e. the emergence profile) from the crown (43) to
the root (48). Additionally, the stump (44) must be ground down evenly (often more or less conically).
This grinding process however must be controlled because of minimum thickness (D) requirements
between the surface (49) of the tooth stump (44) and the pulp chamber (2). When the root canals (3)
of the tooth (1) to be prepared for receiving the (artificial) crown (43) are oriented substantially askew
relative to the original crown (50), the cavity (31) suggested by the system based solely on the
principal of straight line access/minimal bending may render it impossible for the clinician to afterwards
prepare the stump (44) adequately e.g. because too much material (51) has been removed to gain

approach, two lines are drawn in each of the entrance points (4) of the root canals (3), one line (52)
parallel to the predefined insertion direction of the prosthetic element and one line 33) fitted through
the 3D curve (or a part thereof) following the respective root canal. Each pair of lines (53) originates in
the respective entrance point (4) of the root canals (3). Next, the system (17) calculates for each root
canal (3) the respective bisector (54) of said pair of lines (53). Instead of using the extended lines (33)
fit though the 3D curves (22) following the root canals (3), the bisectors (54) are now used in the
calculation of the shape of the access cavity (31) (as described earlier).

11. The method of claim 1 wherein based on the determined locations of the root canal orifices a
shape of the access cavity is calculated, wherein the calculation takes into account at least one of the
group consisting of: i) information of the three-dimensional curvature of the tooth, ii) requirements
relative to the desired prosthetic restoration of the tooth subsequent to endodontic treatment, and iii)
requirements/limitations with respect to the use of endodontic instruments.

Regarding claim 5, modified Levin teaches all the limitations of claim 4.
	Modified Levin further teaches, and Van Lierde also teaches, wherein: 
the indication of the type of treatment plan indicates (a) a treatment plan in which no changes in geometry of the root canal will occur, (b) a treatment plan in which changes in geometry of the root canal will occur due to instrumentation using known instrumentation metrics, or (c) a treatment plan in which changes in geometry of the root canal will occur due to instrumentation without using known instrumentation metrics (col 6, ln 56 – col 7, ln 35; claim 11).



Regarding claims 17 ‐ 19, modified Levin teaches the computer implemented method for creating customized root canal obturation cores. Therefore, modified Levin teaches the system. 

Regarding claims 31 ‐ 33, modified Levin teaches the computer implemented method for creating customized root canal obturation cores. Therefore, modified Levin teaches the non-transitory computer program product. 


Claims 4 – 7, & 13,  18 ‐ 21, & 28,  & 32 ‐ 35, & 42 are rejected as being unpatentable over Levin (US Pub. 2016/0045282) in view of Guggenmos (US Pub. 2015/0289955), in further view of Van Lierde (US Pub. 2014/0229145).

Regarding claim 4, modified Levin teaches all the limitations of claim 1.
but, modified Levin does not explicitly disclose wherein: 
the at least one user input comprises an indication of a type of treatment plan.

However, Van Lierde teaches wherein: 
the at least one user input comprises an indication of a type of treatment plan (Van Lierde: Fig 1, step 106; paras [0033]-[0034] & [0043]).

Van Lierde teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image7.png
    780
    890
    media_image7.png
    Greyscale

[0033] An example of root canal treatment simulation is the cleaning of a root canal (i.e. either primary root canal treatment or retreatment). This means that the file sequence as proposed by the system or as specified by the user is applied to the respective root canal and the material removed by the file is removed from the tooth model. As such a 3D model of the post-treatment tooth is created. This post-treatment model can be compared with the pre-treatment model and the removed material can be marked visually either in the 3D model or in the 2D slices. Additionally the volume of the reamed root canal can be calculated in order to quantify the volume that needs to be filled, and as such provide a measure for the necessary quantity of filling material needed during root canal treatment. Another feature of the system is that multiple different treatments can be simulated and the difference between these treatments can be visualized in a similar way as the difference between pre- and post-treatment. This will aid in selecting the optimal cleaning treatment for a specific case.

[0034] Another example of root canal treatment simulation is the planning of the endodontic post to provide retention for the prosthetic restoration in cases where there is insufficient remaining tooth structure to retain the core. In a first approach the user can select a post from a library of (glass fiber or metal) posts and place it virtually in the root canal. According to another approach a post is automatically selected from a library of posts based on one (or a combination) of the following criteria: post with dimensions that best fit the dimensions of the reamed root canal, post with dimensions that minimally circumscribes the reamed root canal, post with dimensions that ensures a minimal root wall thickness around the post, post with dimensions that limits the risk of tooth fracture or 


[0043] The graphical user interface is used to visualize the 3D model, including the pulp chamber and root canals, of the tooth to be treated. It can also be used for planning and/or simulating the root canal treatment on the generated 3D model of the tooth. It can also be used for visualising qualitative and/or quantitative feedback relative about the effect of the planned/simulated treatment on the 3D model and it can also be used for visualizing the selecting or determining of an approach or the best approach to the root canal treatment.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have further modified Levin to incorporate the teachings of Van Lierde wherein the at least one user input comprises an indication of a type of treatment plan. The one of ordinary skill in the art would have been motivated to do so in order to evaluate the impact of potential treatment on a pre-operative root canal, thereby avoid complications due to a potential treatment. (Van Lierde: para [0003]).

Regarding claim 5, modified Levin teaches all the limitations of claim 4.
	Modified Levin further teaches, and Van Lierde also teaches, wherein: 
the indication of the type of treatment plan indicates (a) a treatment plan in which no changes in geometry of the root canal will occur, (b) a treatment plan in which changes in geometry of the root canal will occur due to instrumentation using known instrumentation metrics, or (c) a treatment plan in which changes in geometry of the root canal will occur due to instrumentation without using known instrumentation metrics (Van Lierde: Fig 1;  paras [0033]-[0034]; claim 1).

Van Lierde teaches specifically (red boxes and underlines are added by Examiner for emphasis):

1. A method for 3D planning of root canal treatments comprising the steps of: Generating and visualizing a 3D model of the tooth to be treated by combining at least one piece of tooth specific digital information with a statistical, parameterized shape model of each tooth type planning and/or simulating the root canal treatment on the generated 3D model of the tooth providing qualitative and/or quantitative feedback relative about the effect of the planned/simulated treatment on the 3D model, and selecting or determining of the best approach to the root canal treatment.

Regarding claim 6, modified Levin teaches all the limitations of claim 5.
	Modified Levin further teaches, and Van Lierde also teaches, wherein: 
the indication of the type of treatment plan indicates the treatment plan in which changes in geometry of the root canal will occur due to instrumentation using known instrumentation metrics (Van Lierde: paras [0033]-[0034] & [0043]), 
the known instrumentation metrics comprise an instrument size and an instrument shape selected from an instrument library (Van Lierde: paras [0033]-[0034] & [0043]; see also para [0037]), and the constructing comprises: 
retrieving a pre-constructed 3D instrument data set associated with the instrument size and the instrument shape (Van Lierde: Fig 1; paras [0033]-[0034] & [0043]).; and 
constructing the 3D output data set from the 3D image data set based on the retrieved 3D instrument data set (Van Lierde: Fig 1;  paras [0033]-[0034] & [0043]).

Regarding claim 7, modified Levin teaches all the limitations of claim 6.
	Modified Levin further teaches, and Van Lierde also teaches the constructing the 3D output data set from the 3D image data set comprises: 
extracting a 3D root canal data set from the 3D image data set (Van Lierde: paras [0033]-[0034] & [0043]; see also para [0035]), wherein 
the 3D root canal data set represents a preoperative root canal of the tooth (Van Lierde: paras [0033]-[0034] & [0043]; see also para [0035]); and 
combining voxels of the 3D root canal data set and voxels of the retrieved 3D instrument data set to create the 3D output data set (Van Lierde: paras [0033]-[0034] & [0043]; see also para [0035]).


Regarding claim 14, modified Levin teaches all the limitations of claim 1.
Modified Levin teaches wherein:
the 3D output data set is a 3D obturation core data set representing the customized root canal obturation core for the root canal (Fig 7a-c, module 12, para [0050]; see also paras [0039] & [0051]), and
the constructing the 3D output data set comprises: constructing the 3D root canal data set representing the root canal (Fig 7a-c, module 12, para [0050]; see also paras [0039] & [0051]), 
but, Levin does not explicitly disclose wherein: 
removing one or more outer layers of voxels of the 3D root canal data set to construct the 3D obturation core data set such that when the customized root canal obturation core is inserted in an apical portion of the root canal with or without a sealant any voids between the customized root canal obturation core and a wall of the apical portion of the root canal are smaller than a threshold value to create a seal substantially impervious to bacteria.

However, Van Lierde teaches wherein: 
removing one or more outer layers of voxels of the 3D root canal data set to construct the 3D obturation core data set such that when the customized root canal obturation core is inserted in an apical portion of the root canal with or without a sealant any voids between the customized root canal obturation core and a wall of the apical portion of the root canal are smaller than a threshold value to create a seal substantially impervious to bacteria (Van Lierde: para [0033]).

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have further modified Levin to incorporate the teachings of Van Lierde wherein removing one or more outer layers of voxels of the 3D root canal data set to construct the 3D obturation core data set. The one of ordinary skill in the art would have been motivated to do so to provide the user with accurate representation of the 3D obturation core based on removed material , thereby enabling the user to visually compare the pre-treatment root canal with post-treatment oburation core and provide more effective treatment. (Van Lierde: para [0033]).



Regarding claims 32 ‐ 35, & 42 modified Levin teaches the computer implemented method for creating customized root canal obturation cores. Therefore, modified Levin teaches the non-transitory computer program product. 


Claims 8 – 13, 22 – 27, & 36 - 41 are rejected as being unpatentable over Levin (US Pub. 2016/0045282) in view of Guggenmos (US Pub. 2015/0289955), in further view of Reynolds (US Pub. 2017/0262978).

Regarding claim 8, modified Levin teaches all the limitations of claim 1,
	but, modified Levin does not explicitly disclose wherein:
the constructing comprises displaying, on the user interface, a 2D reformation of the 3D image data set, wherein 
the 2D reformation comprises a reformatted image of the root canal of the tooth, the at least one user input comprises information associated with one or more areas of pixels enclosed in a region representing the root canal, as displayed in the 2D reformation, and 
the constructing is based on at least one of pixel intensity values, Gaussian blurring values, and non-Gaussian blurring values of the one or more areas.
However, Reynolds teaches wherein:
the constructing comprises displaying, on the user interface, a 2D reformation of the 3D image data set, (Fig 2, modules 00, 114 & 122, paras [0029] & [0075] – [0077]) wherein 
the 2D reformation comprises a reformatted image of the root canal of the tooth, the at least one user input comprises information associated with one or more areas of pixels enclosed in a region representing the root canal, as displayed in the 2D reformation (Fig 2, modules 00, 114 & 122, paras [0029] & [0075] – [0077]), and 
the constructing is based on at least one of pixel intensity values, Gaussian blurring values, and non-Gaussian blurring values of the one or more areas (paras [0078] – [0080]).

Reynolds teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image8.png
    710
    585
    media_image8.png
    Greyscale


[0029] Operation of the system of FIG. 1 is illustrated in overview in the flow chart of FIG. 2. At a first
stage 100 of the process, the computing apparatus 12 receives a medical imaging data set. In this
embodiment, the medical imaging data set comprises three-dimensional CT data comprising a set of
voxels, with an intensity value of each voxel representing a level of X-ray absorption determined by a
CT scan at a corresponding position within a scan volume.

 [0075] Turning again to the process of FIG. 2, at stage 122 the image generation circuitry 28
generates the two-dimensional output image for display on display screen 16 using the pixel values
determined at stage 120. Each pixel of the two-dimensional image corresponds to a respective ray
path 500. Since the ray paths 500 are defined in a tilted cylindrical configuration, the two-dimensional
image provides an unfolded view of the ribs in which at least some of the ribs may appear to be
substantially horizontal.

[0076] In the present embodiment, the user can control the presentation of the output image using pan
and zoom tools to allow the user to focus in on an area of interest. The image generation circuitry 28
may update the two-dimensional output image in response to user input. Additional triangulation tools
may be used which allow navigation between an unfolded view and axial MPR views of the same data.
For example, the user may click on the axial MPR views and the corresponding point on the unfolded
view may be highlighted, and vice versa.

[0077] The two-dimensional image may be described as an advanced curved MPR view (or CPR view,
curved planar reformatting view) that intersects all of the patient's ribs. The advanced curved MPR
view may allow all of the ribs to be visualised at once. By visualising all the ribs at once, it may be

clinician to view all ribs at once using the curved MPR view, rather than to step through a set of axial
or oblique MPR views.

[0078] The two-dimensional image is obtained using a two-step process. The first step of the two-step
process comprises determining the manifold which intersects all the structures of interest. The second
step of the two-step process comprises mapping points in the 2D target image to points of the
manifold surface and sampling those points of the manifold surface to use for colour lookup to
determine the final pixel colours. 

[0079] Using a two-step process including determining a manifold may allow particular anatomy, such
as the ribs, to be imaged in a way that is useful to the user. For example, in the present embodiment,
the two-step process may allow effective visualisation of fractures of the ribs. In other embodiments,
the two-step process may allow effective visualisation of other anatomical structures.

[0080] The determination of the manifold that passes through the ribs may allow a visualisation of a
surface that passes though the ribs to be obtained, for example a visualisation of a surface that
passes through the middle of the ribs. The view produced may be different to a view produced by
other methods, for example by a method that uses maximum intensity projection without determining a
manifold. Showing an image based on intensities for points on a manifold 400 passing through the
ribs, rather than an image based on maximum intensities, may provide an improved view of fractures.

It would have been obvious to the one of ordinary skill in the art before the effective filing date



Regarding claim 9, modified Levin teaches all the limitations of claim 8.
	Modified Levin further teaches, and Reynolds also teaches, wherein: 
the 3D image data set includes a plurality of voxels (Reynolds: paras [0029] & [0067]), and
 the constructing further comprises: creating an intensity value range based on the pixel intensity values of the one or more areas (Reynolds: para [0074]); and 
for a voxel of the plurality of the voxels in the 3D image data set, determining whether an intensity value associated with the voxel is within the created intensity value range (Reynolds: para [0074]), and 
including the voxel in the 3D output data set if the intensity value associated with the voxel is within the calculated intensity value range (Reynolds: para [0074]).

Reynolds teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0067] The image generation circuitry 28 samples the medical imaging data set at each of the points
510. In the present embodiment, the image generation circuitry 28 determines a voxel intensity value
for each point 510 from the medical imaging data set. In other embodiments, the value of any
510.

[0074] In some embodiments, the image generation circuitry 28 uses a maximum intensity projection
of the slab to determine the pixel value for each ray. For example, the pixel value of each ray 500 may
be based on the maximum value of the 3, 4, or 5 voxel values that are sampled by the image
generation circuitry 28 for the ray 500. The image generation circuitry may perform an IP accumulation
along the part of each ray that intersects the slab to determine the final pixel colour. In some
embodiments, the image generation circuitry 28 uses a variance projection, in which pixel values are
dependent on a rate of change of signal across the portion of the ray that is within the slab. In general,
a collection of sample points, each offset in the ray direction, may be used to generate a slabbed
image and an IP projection method may be used to determine the output result. Any suitable
projection across the thickness of the slab may be used, and embodiments are not limited to use of
maximum intensity projection.

[0070] At stage 120 the image generation circuitry 28 determines a respective pixel value for each of
the plurality of ray paths 500 using the voxel intensity values sampled at stage 118. In the present
embodiment, the image generation circuitry 28 determines a pixel value for each ray 500 by applying a
transfer function to the voxel intensity value for the point 510 at which the ray cast along that ray path
500 intersects the manifold. The voxel intensity value for each point 510 has been determined at stage
118 by sampling the medical imaging data set.


Regarding claim 10, modified Levin teaches all the limitations of claim 9.
	Modified Levin further teaches, and Reynolds also teaches, wherein: 
the creating the intensity value range comprises: determining a minimum pixel intensity value of the one or more areas as a lower bound of the intensity value range (Reynolds: para [0080]); and 
determining a maximum pixel intensity value of the one or more areas as an upper bound of the intensity value range (Reynolds: para [0041]).

Reynolds teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0041] Any other suitable curved plane representative of a shape of the anatomical structure or
structures in question, for example any suitable manifolds, may be determined according to alternative
embodiments, and the curved plane may be any suitable curved two- or three-dimensional shape. The
curved plane may have a minimum, negligible or zero thickness and such a curved plane may be
considered to be a curved two-dimensional shape. Alternatively, the curved plane may have a nonzero
or non-negligible or greater-than-minimum thickness, and thus may be a three-dimensional shape
such as a slab, for example a curved slab. Such a slab may, for example, have a thickness of greater
than one voxel. In contrast a line, of zero thickness and zero width, may be considered to be a one dimensional shape even in the case where the line follows a curved path through three-dimensional
space.


Regarding claim 11, modified Levin teaches all the limitations of claim 9, 
but modified Levin does not explicitly disclose, wherein: 
the creating the intensity value range comprises: calculating an average pixel intensity value of the one or more areas; 
calculating a standard deviation value of the pixel intensity values of the one or more areas; and creating the intensity value range based on the average pixel intensity value and the standard deviation value.

However, intensity value range (based on average pixel intensity values and standard deviation value based on the average pixel intensity value) of the claimed creating method was a matter of
choice, which one of ordinary skill in the art before the effective filing date of the claimed invention
would have found obvious, absent persuasive evidence that the claimed method was significant to creating customized root canal obturation cores (Explanation: The specification of the instant
application does not provide persuasive evidence regarding the significance intensity value range (based on average pixel intensity values and standard deviation value based on the average pixel intensity value) of the claimed creating method, therefore, the particular claimed method is deemed obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See also See also MPEP § 2144.04(IV)(B)).


Regarding claim 12, modified Levin teaches all the limitations of claim 9, 
but modified Levin does not explicitly disclose, wherein: 
the creating the intensity value range comprises: determining a minimum pixel intensity value of the one or more areas; 
determining a maximum pixel intensity value of the one or more areas; 
calculating a standard deviation value of the pixel intensity values of the one or more areas; and
creating the intensity value range based on the minimum pixel intensity value, the maximum pixel intensity value, and the standard deviation value.

However, intensity value range (based on average pixel intensity values and standard deviation value based on the average pixel intensity value) of the claimed creating method was a matter of
choice, which one of ordinary skill in the art before the effective filing date of the claimed invention
would have found obvious, absent persuasive evidence that the claimed method was significant to creating customized root canal obturation cores (Explanation: The specification of the instant
application does not provide persuasive evidence regarding the significance intensity value range (based on average pixel intensity values and standard deviation value based on the average pixel intensity value) of the claimed creating method, therefore, the particular claimed method is deemed obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See also See also MPEP § 2144.04(IV)(B)).

Regarding claim 13, modified Levin teaches all the limitations of claim 8, 
but modified Levin does not explicitly disclose,  further comprising:
before the displaying the 2D reformation, automatically adjusting a long axis of the root canal to an angle such that a displayed region representing the root canal in the 2D reformation is larger than other displayed regions representing the root canal in the 2D reformation at other angles.

However, the displayed region representing the root canal in the 2D reformation is larger than other displayed regions of the claimed method was a matter of choice, which one of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious, absent persuasive evidence that the claimed method was significant to creating customized root canal obturation cores (Explanation: The specification of the instant application does not provide persuasive evidence regarding the significance the displayed region representing the root canal in the 2D reformation is larger than other displayed regions of the claimed method, therefore, the particular claimed method is deemed obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See also See also MPEP § 2144.04(IV)(B)).
	
Regarding claims 22 ‐ 27 modified Levin teaches the computer implemented method for creating customized root canal obturation cores. Therefore, modified Levin teaches the system. 

Regarding claims 36 ‐ 41 modified Levin teaches the computer implemented method for creating customized root canal obturation cores. Therefore, modified Levin teaches the non-transitory computer program product. 




Conclusion

 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.


LI (US Pub. 2018/0106733): Li teaches the method of combining voxels with voxels. 
Sharma (US Pat. 9,846,937): Sharma teaches the method of evaluating a pixels set based on pixel intensity.   
Huang (US Pub. 2016/0284103): Huang teaches use of image analysis for three-dimensional images.  
Kretschmer (US Pub. 2017/0236308): Kretschmer teaches the method reformatting two-dimensional images.
Battle (US Pub. 2018/0247415): Battle teaches the method of using pixel intensity of images. 
Zur (US Pub. 20180/253839): Zur teaches the method of using and calculating the average and standard deviations in pixels for intensity of images. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        05/06/2021

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115